Citation Nr: 1451614	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist condition.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right elbow condition.


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In January 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In June 2014 the Board remanded the appeal for additional development.  As discussed below, another remand is necessary.


REMAND

In an October 2014 statement, the Veteran's representative submitted a timely request for an in-person hearing before a Decision Review Officer (DRO). Therefore, a remand is necessary to afford him the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an in-person hearing before a DRO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

2.  After the hearing is conducted and/or if any additional evidence is submitted in conjunction with the claims, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



